UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1669



ELMER F. CHILDRESS,

                                                          Petitioner,

          versus


ELMER CHILDRESS TRUCKING COMPANY; LIBERTY
MUTUAL INSURANCE COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-414-BLA)


Submitted:   September 29, 2000           Decided:   October 19, 2000


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Elmer F. Childress, Petitioner Pro Se.   John Chadwick Johnson,
FRITH, ANDERSON & PEAKE, Roanoke, Virginia; Patricia May Nece,
Barry H. Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elmer F. Childress seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.     Accordingly, we affirm on the reasoning of the

Board.   See Childress v. Elmer Childress Trucking Co., BRB No. 99-

414-BLA (B.R.B. Apr. 13, 2000).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2